COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
JANUARY 12, 2015
                          PD-0018-15                                 Transmitted 1/2/2015 4:46:44 PM
                                                                      Accepted 1/12/2015 5:49:48 PM
                                                                                        ABEL ACOSTA
                             PD-                                                                CLERK

 ANTONIO ONORATO                   *      COURT OF CRIMINAL APPEALS
                                   *
 VS.                               *
                                   *
 THE STATE OF TEXAS                *     OF THE STATE OF TEXAS

                  MOTION FOR EXTENSION OF TIME
            TO FILE PETITION FOR DISCRETIONARY REVIEW

         COMES NOW, ANTONIO ONORATO, Appellant, and moves that he be

 granted a thirty (30) day extension of time to file her Petition for Discretionary

 Review in the above-styled and numbered causes, until and including February 3,

 2015, and further shows as follows:

         A. The appellant was charged with assault in Cause No. 1884855 in County

 Criminal Court at Law Number 15 of Harris County, Texas.

         B. The appellant was found guilty by a jury and sentenced to one year in

 the county jail. The trial court imposed the sentence.

         C. The appellant filed a motion for new trial which was overruled by the

 trial court on November 14, 2013.

         D. Defendant filed a notice of appeal on November 14, 2013.

        E. The Appellant’s conviction for assault was affirmed on December 4, 2014

 by the Fourteenth Court of Appeals in No. 14-13-00838-CR. No motion for

 rehearing or motion for reconsideration was filed in this matter.

         F. The deadline for filing the Appellant’s P.D.R. in this cause is currently

                                           1
January 3, 2014.

      G. A request is hereby made for an extension of time to file the Appellant’s

P.D.R. in this case, until and including February 3, 2014.

      H. The reason for this extension request is that the undersigned attorney has

been extremely busy with other appeals and various other matters which have left

him unable to finish the PDR on time, including, but not limited to, the following:

      Preparation for a sentencing hearing, and a motion for new trial in State of
Texas v. Moiz Tejani, No. 22276, 411th Judicial District Court of Polk County,
Texas. This case also involved taking subsequent steps to perfect the appeal to the
Ninth Court of Appeals.

      Preparation for trial in United States v. Victor Woods, et al, Cr. No.
4:14CR313, , United States District Court for the Southern District of Texas
(Houston Division). Trial is scheduled to begin on January 12, 2015 in a five
defendant case involving an armed bank robbery and firearms violations.

       Preparation for detention and other pretrial hearings in United States v.
David Choate, No. 4:14CR603, United States District Court for the Southern
District of Texas (Houston Division), a multi-defendant marijuana,
methamphetamine, and cocaine conspiracy.

      Preparation for hearings in United States v. Cristian Zamora, No.
4:14CR245, United States District Court for the Southern District of Texas
(Houston Division), a multiple defendant case involving murder on federal
property.

      I. No previous extensions have been granted.

      WHEREFORE, PREMISES CONSIDERED, Appellant moves that the

Court extend the deadline for filing the Appellant’s Petition for Discretionary

Review in these cases, until and including February 3, 2015.



                                          2
                                   Respectfully submitted,

                                   /s/ David Cunningham

                                   _______________________________
                                   David Cunningham
                                   Texas Bar No. 05234400
                                   Attorney for Appellant
                                   2814 Hamilton Street
                                   Houston, Texas 77004-1232
                                   713-225-03256628
                                   713-395-1311 (fax)


                                   JURAT

      My name is David Cunningham. I have read the foregoing Motion. I swear
and affirm that all facts contained there are true and correct.

                                          /s/ David Cunningham
                                          ______________________________
                                          David Cunningham

                           CERTIFICATE OF SERVICE

      A true and correct copy of the foregoing has been hand delivered to the
following entity/person

Harris County District Attorney
Appellate Division

Dated: January 2, 2014
                                          /s/ David Cunningham
                                          ______________________________
                                          David Cunningham




                                      3